                       Case 20-10343-LSS           Doc 1010        Filed 07/13/20          Page 1 of 3



Official Form 417A (12/18)




                                  [Caption as in Form 416A, 416B, or 416D, as appropriate]

                                       AMENDED NOTICE OF APPEAL
                                       AND STATEMENT OF ELECTION


       Part 1: Identify the appellant(s)
           1. Name(s) of appellant(s):
              Century Indemnity Company, as successor to CCI Insurance Company, as successor to Insurance
              Company of North America and Indemnity Insurance Company of North America, Westchester Fire
              Insurance Company, and Westchester Surplus Lines Insurance Company

           2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this
              appeal:

                For appeals in an adversary proceeding.         For appeals in a bankruptcy case and not in an
                ❑   Plaintiff                                   adversary proceeding.
                ❑   Defendant                                   ❑ Debtor
                ❑   Other (describe)                            ❑ Creditor
                                                                ❑ Trustee
                                                                Other (describe)   Insurer/Interested Party/Creditor



       Part 2: Identify the subject of this appeal
           1. Describe the judgment, order, or decree appealed from: We appeal docket numbers 447, 572, 591,
              744, 755, and 758 of Case No. 20-10343 (In re Boy Scouts of America), in which the court ordered
              a hearing on Debtors’ application to retain Sidley (Dkt. 447, hearing transcript), held that hearing
              (Dkts. 572 and 591, hearing transcripts), read its Bench Ruling on the Debtors’ application to retain
              Sidley Austin as its counsel into the record (Dkt. 744, hearing transcript), officially placed that signed
              ruling on the docket (Dkt. 755) and signed its final order authorizing the retention of Sidley Austin as
              attorneys for Debtors and Debtors in possession and the Court’s associated decision not to hear
              evidence in camera. (Dkt. 758).

           2. State the date on which the judgment, order, or decree was entered: The bench ruling was read
              into the record and placed on the docket on May 29, 2020 (Dkt. 728); the bench ruling was officially
              entered and the court’s order appointing Sidley as counsel to debtors and debtors in possession on
              June 2, 2020 (Dkts. 755, 758)




                                                                                                                        1
               Case 20-10343-LSS           Doc 1010       Filed 07/13/20      Page 2 of 3




Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses,
and telephone numbers of their attorneys (attach additional pages if necessary):


 Party: Boy Scouts of America      Attorney: MORRIS, NICHOLS, ARSHT & TUNNELL LLP
      and Delaware BSA, LLC                  Derek C. Abbott (No. 3376)
                                             Andrew R. Remming (No. 5120)
                                             Joseph C. Barsalona II (No. 6102)
                                             Eric W. Moats (No. 6441)
                                             Paige N. Topper (No. 6470)
                                             1201 North Market Street, 16th Floor
                                             P.O. Box 1347
                                             Wilmington, Delaware 19899-1347
                                             Telephone: (302) 658-9200

                                              SIDLEY AUSTIN LLP
                                              Thomas A. Labuda
                                              Michael C. Andolina
                                              Matthew E. Linder
                                              One South Dearborn Street
                                              Chicago, Illinois 60603
                                              Telephone: (312) 853-7000

                                              SIDLEY AUSTIN LLP
                                              Jessica C. K. Boelter
                                              787 Seventh Avenue
                                              New York, New York 10019
                                              Telephone: (212) 839-5300

 Party: Sidley Austin LLP          Attorney: SIDLEY AUSTIN LLP
                                             Jim Ducayet
                                             One South Dearborn Street
                                             Chicago, Illinois 60603
                                             Telephone: (312) 853-7000

                                              CROSS & SIMON, LLC
                                              Christopher P. Simon
                                              1105 North Market Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 777-4200


Part 4: Optional election to have appeal heard by District Court (applicable only in
certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will
hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the
United States District Court. If an appellant filing this notice wishes to have the appeal heard by the
United States District Court, check below. Do not check the box if the appellant wishes the Bankruptcy
Appellate Panel to hear the appeal.

          Appellant(s) elect to have the appeal heard by the United States District Court rather than by
            the Bankruptcy Appellate Panel.
                                                                                                              2
               Case 20-10343-LSS            Doc 1010        Filed 07/13/20       Page 3 of 3




Part 5: Sign below

/s/ Stamatios Stamoulis                                                             Date: July 13, 2020
Signature of attorney for appellant(s) (or appellant(s)
if not represented by an attorney)

Name, address, and telephone number of attorney
(or appellant(s) if not represented by an attorney):
STAMOULIS & WEINBLATT LLC
Stamatios Stamoulis (No. 4606)
800 N. West Street
Third Floor
Wilmington, Delaware 19801
Telephone: (302) 999-1540

O’MELVENY & MYERS LLP
Tancred Schiavoni
Janine Panchok-Berry
Times Square Tower
7 Times Square
New York, New York 10036-6537
Telephone: (212) 326-2000




Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the
form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.


[Note to inmate filers: If you are an inmate filer in an institution and you seek the timing benefit of Fed.
R. Bankr. P. 8002(c)(1), complete Director’s Form 4170 (Declaration of Inmate Filing) and file that
declaration along with the Notice of Appeal.]




                                                                                                                3
